                Case 3:19-cv-00137-FM Document 1 Filed 05/21/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

    ELISA SALCEDO,                               §
         Plaintiff,                              §
                                                 §     Civil Action No. 3:19-cv-137
    vs.                                          §
                                                 §
    ALBERTSON’S LLC, and                         §     JURY
    CHARLES LEVI LOUCKS,                         §
        Defendant                                §

                          DEFENDANT’S NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Charles Levi Loucks’

(“Defendant” or “Loucks”) files this Notice of Removal and respectfully shows:

                               Commencement and Service

          1.       On February 28, 2019, Plaintiff Elisa Salcedo commenced this action by

filing an Original Petition in the 41st Judicial District Court of El Paso County, Texas.

The state court case is styled Cause No. 2019DCV0730; Elisa Salcedo v. Albertson’s

LLC and Charles Levi Loucks (“the State Court Lawsuit”). 1

          2.       The State Court Lawsuit was served on Defendant Charles Levi Loucks

on April 23, 2019. 2

          3.       Defendant Loucks timely answered the State Court Lawsuit on May 17,

2019. 3




1         See Exhibit A, Plaintiff’s Original Petition with Return of Service.
2         Id.
3         See Exhibit A, Defendants’ Original Answer.

                                              1 of 7
            Case 3:19-cv-00137-FM Document 1 Filed 05/21/19 Page 2 of 7



       4.      This Notice of Removal is filed within thirty days of the receipt of service

of process and is timely filed under 28 U.S.C. § 1446(b). This Notice of Removal is also

filed within one year of the commencement of this action and is thus timely pursuant

to 28 U.S.C. § 1446(b).

                                  Grounds for Removal

       5.      Removal from the State Court Lawsuit to this Court is proper pursuant

to 28 U.S.C. §§ 1332, 1441 and 1446 because this action is a civil action involving an

amount in controversy exceeding $75,000.00, and the proper parties contain diverse

citizenship.

                              Improper Joinder of Defendant 4

       6.      Plaintiff improperly and/or fraudulently pleaded jurisdictional facts

against Defendant Loucks for the purpose of attempting to undermine diversity

jurisdiction between the proper parties.

       7.      This case involves a workplace injury allegedly sustained by Plaintiff at

Defendant Albertson’s LLC’s grocery store in El Paso, Texas. Specifically, Plaintiff

alleges in her petition in the State Court Lawsuit that on or about December 23, 2017

she “got injured when she entered the freezer to retrieve some items from a shelf” and

a “box of shrimp fell from the top shelf and hit her on the head.” 5




4       “A non-diverse defendant may remove a case based on improper joinder.” See
generally, Stegall v. Casillas, 2016 WL 6397668 at *3, Civil Action No. 2:16-CV-381 (S.D. Tex.
2016) (citing Moreno Energy, Inc., v. Marathon Oil Co., 884 F.Supp.2d 577, 588 (S.D. Tex.
2012)).
5      See Exhibit A, Plaintiff’s Original Petition, §III.


                                             2 of 7
            Case 3:19-cv-00137-FM Document 1 Filed 05/21/19 Page 3 of 7



      8.       There is no allegation in the State Court Lawsuit that Defendant Loucks

caused the box to fall. In fact, Loucks was not even in the walk-in freezer at the time

of the alleged incident. 6 He did not witness the incident or play any role in it. 7

Likewise, Loucks had not touched or interacted with the box at issue prior to

Plaintiff’s alleged incident. 8 To Loucks’ knowledge, Plaintiff herself would have been

the person who stocked the box at issue. 9 Loucks did not have supervisory authority

over Plaintiff at the time of the incident. 10 Loucks is not aware of any dangerous

conditions that existed in the seafood department of Defendant Albertson’s LLC’s

grocery store on December 23, 2017. 11

      9.       Loucks did not commit any of the acts or omissions alleged by the

Plaintiff in the State Court Lawsuit. Accordingly, Plaintiff had not alleged a viable

cause of action against Loucks, as Plaintiff has failed to assert Loucks possessed any

duty, much less breached any duty, owed to Plaintiff on the date of the alleged

incident. Stated differently, in light of the State Court Lawsuit petition, there is no

possibility of recovery by Plaintiff against Loucks in his individual capacity because

Plaintiff failed to allege Loucks owed her “an independent duty of care apart from her




6     See Exhibit C, ¶ 3, Affidavit of Defendant Charles Levi Loucks.
7     Id.
8     Id.
9     Id.
10    Id. at ¶ 2.
11    Id. at ¶ 3.

                                         3 of 7
            Case 3:19-cv-00137-FM Document 1 Filed 05/21/19 Page 4 of 7



employer’s duty; therefore, Texas law precludes a finding of individual liability”

against Loucks. 12

      10.      Because Loucks had no involvement with the alleged incident and

because a proper cause of action was not—and cannot—be asserted against Loucks

in his individual capacity, Plaintiff fraudulently and/or improperly joined Loucks.

                                Diversity of Citizenship

      11.      This matter involves a case with complete diversity of citizenship

between Plaintiff and Defendant Albertson’s LLC (“Defendant Albertson’s”).

      12.      Plaintiff is a citizen of El Paso County, Texas. 13

      13.      Defendant Albertson’s LLC is a Delaware corporation with its principal

place of business in Boise, Idaho. 14 Defendant Albertson’s LLC is wholly owned by

Albertsons Companies, Inc. Accordingly, the sole member of Albertson’s LLC is

Albertsons Companies, Inc., a Delaware corporation with its principal office and

principal place of business in Boise, Idaho.

      14.      Defendant Loucks has been improperly named in the State Court

Lawsuit and his citizenship should be disregarded for diversity jurisdiction purposes.

      15.      Thus, there is complete diversity of citizenship between the proper

parties.



12     See Exhibit F, Order Denying Motion to Remand in Case No. EP-14-CV-175-PRM,
Abundio Rodriguez v. Home Depot U.S.A., Inc. and Martha Morales, in the United States
District Court for the Western District of Texas, El Paso Division.
13    See Exhibit A, Plaintiff’s Original Petition, §II.
14    See Exhibit B, Affidavit of Claims Oversight Manager for Defendant Albertson’s LLC,
Pat Leo.

                                            4 of 7
            Case 3:19-cv-00137-FM Document 1 Filed 05/21/19 Page 5 of 7



                               Amount in Controversy

      16.      There is more than $75,000 in controversy. Per her Petition, Plaintiff

seeks more than $200,000 but less than $1,000,000 in damages. 15

                                           Venue

      17.      Venue lies in the Western District of Texas, El Paso Division, pursuant

to 28 U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the action in this judicial

district and division.

                                           Notice

      18.      Defendant Loucks will give notice of the filing of this Notice of Removal

to all parties of record pursuant to 28 U.S.C. § 1446(d). Defendant Loucks will also

file with the clerk of the state court and will serve upon Plaintiff’s counsel, a notice

of the filing of this Notice of Removal.

                         Consent of Defendant Albertson’s

      19.      Though Defendant Loucks will provide proper notice to Plaintiff and

Defendant Albertson’s, Defendant Albertson’s consents to removal, including this

notice, pursuant 28 U.S.C. § 1446. 16

                           Exhibits to Notice of Removal

      20.      In support of this Notice of Removal and pursuant to 28 U.S.C. §1446(a),

true and correct copies of the following documents are attached to this Notice as

corresponding lettered exhibits:


15    See Exhibit A, Plaintiff’s Original Petition, §VIII.
16    See Exhibit B, Affidavit of Claims Oversight Manager for Defendant Albertson’s LLC,
Pat Leo.

                                           5 of 7
         Case 3:19-cv-00137-FM Document 1 Filed 05/21/19 Page 6 of 7



      A. All pleadings, process, orders, and all other filings in the State Court
         Lawsuit – Exhibit A

      B. Affidavit of Claims Oversight Manager Defendant Albertson’s, Pat Leo –
         Exhibit B

      C. Affidavit of Defendant Charles Levi Loucks – Exhibit C

      D. A list of all attorneys of record, including addresses, telephone numbers and
         parties represented – Exhibit D

      E. Notice of Filing Removal in State Court – Exhibit E

      F. Case law for Court’s reference: Order Denying Motion to Remand in Case
         No. EP-14-CV-175-PRM, Abundio Rodriguez v. Home Depot U.S.A., Inc.
         and Martha Morales, in the United States District Court for the Western
         District of Texas, El Paso Division – Exhibit F

                                       Prayer

      WHEREFORE, Defendant Loucks, pursuant to the statutes cited herein and

in conformity with the requirements set forth in 28 U.S.C. § 1446, removes this action

from the District Court of El Paso County, Texas to this Court.

                                                 Respectfully submitted,

                                                 By: ___/s/ Karl Seelbach_____
                                                 Karl Seelbach
                                                 State Bar No. 24044607
                                                 karl@doyleseelbach.com

                                                 Trek Doyle
                                                 State Bar No. 00790608
                                                 trek@doyleseelbach.com

                                                 Jasmine Harding
                                                 State Bar No. 24101865
                                                 jasmine@doyleseelbach.com




                                        6 of 7
         Case 3:19-cv-00137-FM Document 1 Filed 05/21/19 Page 7 of 7



                                               Doyle & Seelbach PLLC
                                               7700 W. Highway 71, Suite 250
                                               Austin, Texas 78735
                                               512.960.4890 Phone
                                               512.960.4893 Fax
                                               doyleseelbach.com




                                               ATTORNEYS FOR DEFENDANTS


                          CERTIFICATE OF SERVICE

      By my signature above, I hereby certify that a true and correct copy of the
above and foregoing document has been served by fax and electronic delivery to
counsel identified below on this, the 21st day of May, 2019.

      Tiffany N. Joudi
      Scherr & Legate, PLLC
      109 North Oregon, 12th Floor
      El Paso, TX 79901
      915.544.0100 Telephone
      915.532.1759 Fax
      tjoudi@scherrlegate.com

      Attorneys for Plaintiff




                                      7 of 7
